Title: From George Washington to Major General Alexander McDougall, 17 May 1778
From: Washington, George
To: McDougall, Alexander


                    
                        Dear sir.
                        Head Quarters Valley Forge 17 May 1778
                    
                    From a variety of concurring circumstances and the general information of persons coming from Philadelphia, it would appear that the enemy mean to evacuate the City, and accordingly are preparing to embark. Some accounts are, that part of their heavy cannon & baggage are already on board, and all agree that the whole of the transports are wooding and watering. What objects they have in view I cannot yet determine. However as things are circumstanced, I would wish you to remain where you are till you learn further from me. If they intend to leave the Continent on account of the complexion of affairs in Europe I should suppose they will also abandon New York, and that the same preparations will be making there, as are in Philadelphia. If on the other hand they only mean to concentre their force, New York for many reasons is most likely to be fixed on for the purpose. I have written to Genl Gates on the subject, and have advised him if possible to obtain certain intelligence of the state of things there. I have also requested him to detain for the present the Eastern recruits designed for the regiments here. I am Dr Sir, with great regard and esteem your most obt servt
                    
                        Go: Washington
                    
                